PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/418,291
Filing Date: 27 Jan 2017
Appellant(s): Lipowski et al.



__________________
Grant Houston
For Appellant


EXAMINER’S ANSWER





November 05, 2020, appealing the final office action mailed on March 06, 2020 and advisory action mailed on August 18, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 06, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection under 35 U.S.C. 103 for claim 23 has been withdrawn.  Due to dependency from claim 23, the rejection for claim 25 is also withdrawn.


Restatement of Pending Rejections
The following ground(s) of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 103
Claims 1-5, 7, 9-14, 16, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0173268 A1 to Heinzmann et al. (hereinafter “Heinzmann”) in view of US Patent Application Publication NO. 2005/0254442 A1 to Proctor, Jr. et al. (hereinafter “Proctor”) and US Patent No. 6,568,201 to Cur et al. (hereinafter “Cur”).

Regarding Claim 1, Heinzmann teaches A subscriber node adapted for installation at a premises, the subscriber node comprising: (Figure 3, illustrates a subscriber station installed on the premises)
an outdoor unit for carrying a steerable antenna module;  (Fig. 3 and [0039], discloses a subscriber station that is attached to a steerable antenna that is external to the subscriber station. [0018] and [0040], further discloses mounting the antenna outside of the subscriber’s premises (i.e. outdoors) and weather protective encasing for protecting the antenna) and 
an indoor unit (Figure 3 and [0041], discloses the remaining components of the subscriber station are housed within a chassis installed at the subscriber premises)
a bridge unit (Figure 3 and [0040], discloses a wired link connecting radio within a subscriber station and the antenna.  The antenna is mounted directly to the premises or proximal thereto using any suitable mechanical hardware (i.e. bridge unit) as will occur to those of skill in the art, although preferably as part of a kit mechanical hardware that would allow a subscriber to mount the antenna him or herself, without the need for a professional installer)
holding a local wireless module and a bridge unit configured to mechanically support the outdoor unit and the indoor unit through a window, the indoor unit and the outdoor unit communicating via the bridge unit and wherein the subscriber node communicates with one or more aggregation nodes in a spectral band of 10 GHz to 300 GHz. 
However, it is a well known concept to provide wireless network support within a subscriber premises. For example, in a similar field of endeavor, Proctor discloses in Figures 1 and [0019], a subscriber terminal communicating wirelessly via a wireless interface with a repeater station (i.e. subscriber node) in order to communicate with a base station.  Figure 2 and [0020]-[0021], further illustrates the repeater within the interior of a wall, including an antenna for providing wireless communication with the subscriber terminal (local wireless module).  The repeater is also connected to an external antenna that is exterior of the wall.  The directional antennas may be integrated into a single package (i.e. bridge unit) with repeater circuitry associated with the repeater such as toward a base station and the other side of the package or enclosure can be directed in another direction such as toward a subscriber or the like when mounted in a window (i.e. through a window) or an external wall of a structure. [0078]-[0080], discloses the subscriber station performs transception (communication) with one or more base stations (aggregation nodes). [0004] and [0021], further discloses a base 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Heinzmann to include the above limitations as suggested by Proctor, to allow for extension of communication support to network devices in areas without the necessity of wired cable.

Proctor illustrates in Figure 2 and [0020], a repeating system to include an antenna exterior of a wall/window to communicate with an outside base station, an antenna interior of a wall/window to communicate with an inside subscriber terminal, and wiring and circuitry that allow both the exterior and interior portions to communicate with each other, but Heinzmann/Proctor does not explicitly teach further comprising a bridge unit configured to mechanically support the outdoor unit and the indoor unit through a window under a rail of a sash of the window.
However, the concept of a bridge unit to support an indoor and outdoor unit through a window is well known in the art. For example, Cur discloses in Figure 4 and Column 6, lines 23-39, a saddle air conditioner including a local unit, a remote unit, and a bridge. The bridge may be coupled between the local unit and the remote unit to provide a structure from which the local unit and the remote unit may hang (mechanically structure). The bridge serves to channel between the local and remote 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Heinzmann/Proctor to include the above limitations as suggested by Cur to give customers full access to the window without obstruction and allowing for a simple and easy installation as indicated in Column 2 lines 1-5 of Cur.

Regarding Claim 2, Heinzmann/Proctor/Cur teaches the subscriber node of claim 1, wherein Heinzmann further teaches the steerable antenna module transmits and receives information to and from one or more aggregation nodes. ([0080], discloses when the subscriber station is within range of two or more base stations (aggregation nodes), the subscriber station can steer its antenna towards the most desirable signal available from one of the base stations. [0019] and [0079]-[0080], further discloses tranception (transmitting and receiving) from one or more base stations)

Regarding Claim 3, Heinzmann/Proctor/Cur teaches the subscriber node of claim 1, wherein Heinzmann further teaches the steerable antenna module comprises one or more patch array antennas. (Figures 4-6 and [0043]-[0048], discloses a steerable antenna comprising a plurality of elements 258a, 258b, 258c, and 258d, where each element 258 is effectively a directional antenna (i.e. array of antennas).  Each element is characterized by a first sub-element and a second sub-element, where each sub-element is characterized by an inner patch and an outer patch)

Regarding Claim 4, Heinzmann/Proctor/Cur teaches the subscriber node of claim 1, wherein Heinzmann further teaches the steerable antenna module comprises a motor unit that mechanically steers its one or more antennas. ([0078], discloses a steerable antenna such as a yagi-type antenna mounted to the exterior of a subscriber’s premises, and automatically rotated using a servo motor)

Regarding Claim 5, Heinzmann/Proctor/Cur teaches the subscriber node of claim 4, wherein Heinzmann further teaches the motor unit causes the antennas to point to one or more aggregation nodes. ([0078]-[0080], discloses steerable antennas which can be oriented in different directions,  wherein when the subscriber station is within range of two or more base stations, the subscriber station can steer (point) its antenna towards the most desirable signal available from one of the base stations (aggregation node))

Regarding Claim 7, Heinzmann/Proctor/Cur teaches the subscriber node of claim 1, wherein Proctor further teaches the subscriber node communicates with one or more aggregation nodes in a spectral band of 30 GHz to 60 GHz. ([0004] and [0021], further discloses a base station operated by a service provider of an 802.16 based system that communicates with the subscriber terminal, in which 802.16 is typically operated in the 2.3-2.4 GHz licensed band, but can support transmission frequencies up to 66 GHz (i.e. in a spectral band of 30 GHz to 60 GHz))). Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 9, Heinzmann/Proctor/Cur teaches the subscriber node of claim 1, wherein Proctor further teaches the local wireless module communicates with network devices at the subscriber’s premises. (Figures 1 and 2 and [0019] and [0021], discloses a subscriber terminal communicates with the subscriber station through a wireless interface 131) Examiner maintains same motivation to combine as indicated in Claim 1 above.


Regarding Claim 10, Heinzmann/Proctor/Cur teaches the subscriber node of claim 1, wherein Proctor further teaches the local wireless module maintains a wireless local area network for the subscriber’s premises. (Figures 1 and 2 and [0019] and [0021], discloses a subscriber terminal communicates with the subscriber station through a wireless interface 131.  [0003], further discloses known wireless protocols for networks such as WLAN) Examiner maintains same motivation to combine as indicated in Claim 1 above.

the subscriber node of claim 1, Proctor further teaches wherein the local wireless module transmits and receives information with a local wireless access point that maintains a wireless local area network for the subscriber’s premises. (Figures 1 and 2 illustrate a wireless connection between the indoor antenna and a subscriber terminal. [0009], further discloses WLAN). Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 12, Heinzmann/Proctor/Cur teaches the subscriber node of claim 1, wherein Proctor/Cur further teaches the outdoor unit and the indoor unit are installed on either side of a double-hung window. (Proctor, [0020], discloses the antennas 120 and 130 may be integrated into a single package with repeater circuitry associated with the repeater 110, such that one side of the package can be directed in one direction towards a base station and the other side of the package can be directed towards the subscriber when mounted in a window. Figure 2 and [0021], further illustrates the repeater within the interior of a wall, including an antenna for providing wireless communication with the subscriber terminal.  The repeater is also connected to an external antenna that is exterior of the wall.  Cur, Column 9 lines 37-40, further discloses double-hung windows are well known in the art.  Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 13, Heinzmann/Proctor/Chow teaches the subscriber node of claim 1, wherein Heinzmann further teaches the subscriber node of claim 1, wherein the steerable antenna module is provided in a weather hardened enclosure. ([0040], discloses a protective radome, such as a plastic cylinder, to protect antenna 200 from weather elements)

Regarding Claim 14, Heinzmann teaches A subscriber node adapted for installation at a subscribers premises, (Figure 3, illustrates a subscriber station installed on the premises) the subscriber node comprising:
a steerable antenna module installed on an exterior at the subscribers premises: (Fig. 3 and [0039], discloses a subscriber station that is attached to a steerable antenna that is external to the subscriber station. [0018] and [0040], further discloses mounting the antenna outside of the subscriber’s premises (i.e. outdoors) and weather protective encasing for protecting the antenna)  and
a local communication module installed on an interior side. (Figure 3 and [0041], discloses the remaining components of the subscriber station are housed within a chassis installed at the subscriber premises, including a modem (i.e. local communication module))
a bridge unit (Figure 3 and [0040], discloses a wired link connecting radio within a subscriber station and the antenna.  The antenna is mounted directly to the premises or proximal thereto using any suitable mechanical hardware (i.e. bridge unit) as will occur to those of skill in the art, although preferably as part of a kit mechanical hardware that would allow a subscriber to mount the antenna him or herself, without the need for a professional installer)

the exterior of a window and the local communication module installed on the interior of the window, a bridge unit configured to mechanically support the steerable antenna module and the local communication module through the window and wherein the steerable antenna module communicates with one or more aggregation nodes in a spectral band of 10 GHz to 300 GHz, and the steerable antenna module and the local communication module communicating via the bridge unit.
However, it is a well known concept to provide wireless network support within a subscriber premises. For example, in a similar field of endeavor, Proctor discloses in Figures 1 and [0019], a subscriber terminal communicating wirelessly via a wireless interface with a repeater station (i.e. subscriber node) in order to communicate with a base station.  Figure 2 and [0020]-[0021], further illustrates the repeater within the interior of a wall, including an antenna for providing wireless communication with the subscriber terminal (local wireless module).  The repeater is also connected to an external antenna that is exterior of the wall.  The directional antennas may be integrated into a single package (i.e. bridge unit) with repeater circuitry associated with the repeater such as toward a base station and the other side of the package or enclosure can be directed in another direction such as toward a subscriber or the like when mounted in a window (i.e. through a window) or an external wall of a structure. [0078]-
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Heinzmann to include the above limitations as suggested by Proctor, to allow for extension of communication support to network devices in areas without the necessity of wired cable.

Proctor illustrates in Figure 2 and [0020], a repeating system to include an antenna exterior of a wall/window to communicate with an outside base station, an antenna interior of a wall/window to communicate with an inside subscriber terminal, and wiring and circuitry that allow both the exterior and interior portions to communicate with each other, but Heinzmann/Proctor does not explicitly teach further comprising a bridge unit configured to mechanically support the steerable antenna module and the local communication module through a window under a rail of a sash of the window.
However, the concept of a bridge unit to support an indoor and outdoor unit through a window is well known in the art. For example, Cur discloses in Figure 4 and Column 6, lines 23-39, a saddle air conditioner including a local unit, a remote unit, and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Heinzmann/Proctor to include the above limitations as suggested by Cur to give customers full access to the window without obstruction and allowing for a simple and easy installation as indicated in Column 2 lines 1-5 of Cur.

Regarding Claim 16, Heinzmann teaches A method for providing access to a premises, (Figure 3, illustrates a subscriber station installed on the premises) comprising:
sending high frequency signals to and receiving high frequency signals from an aggregation node via an outdoor unit; (Fig. 3 and [0039], discloses a subscriber station that is attached to a steerable antenna that is external to the subscriber station. [0018] and [0040], further discloses mounting the antenna outside of 
an indoor unit (Figure 3 and [0041], discloses the remaining components of the subscriber station are housed within a chassis installed at the subscriber premises)
mechanically supporting the outdoor unit and the indoor unit with bridge unit(Figure 3 and [0040], discloses a wired link connecting radio within a subscriber station and the antenna.  The antenna is mounted directly to the premises or proximal thereto using any suitable mechanical hardware (i.e. bridge unit) as will occur to those of skill in the art, although preferably as part of a kit mechanical hardware that would allow a subscriber to mount the antenna him or herself, without the need for a professional installer)

Heinzmann discloses in Figures 1 and 3 and [0037] and [0042]-[0043], the subscriber station connecting voice terminals and data terminals for conducting voice and data services, where the steerable antenna of the subscriber station can be designed to operate in any frequency range as desired,  but does not explicitly teach communicating with the local area network via the indoor unit and mechanically supporting the outdoor unit and the indoor unit through a window with bridge unit and wherein the subscriber node communicates with one or more aggregation nodes in a spectral band of 10 GHz to 300 GHz.
However, it is a well known concept to provide wireless network support within a subscriber premises. For example, in a similar field of endeavor, Proctor discloses in Figures 1 and [0019], a subscriber terminal communicating wirelessly via a wireless 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Heinzmann to include the above limitations as suggested by Proctor, to allow for extension of communication support to network devices in areas without the necessity of wired cable.

Proctor illustrates in Figure 2 and [0020], a repeating system to include an antenna exterior of a wall/window to communicate with an outside base station, an antenna interior of a wall/window to communicate with an inside subscriber terminal, and wiring and circuitry that allow both the exterior and interior portions to communicate  mechanically supporting the outdoor unit and the indoor unit through a window with a bridge unit under a rail of a sash of the window.
However, the concept of a bridge unit to support an indoor and outdoor unit through a window is well known in the art. For example, Cur discloses in Figure 4 and Column 6, lines 23-39, a saddle air conditioner including a local unit, a remote unit, and a bridge. The bridge may be coupled between the local unit and the remote unit to provide a structure from which the local unit and the remote unit may hang (mechanically structure). The bridge serves to channel between the local and remote unit power lines, suction line, expansion line, condensate line, and the air tube. Figure 11 and Column 9 lines 5-29, further discloses installation of the saddle air conditioner in which the saddle air conditioner may be raised and extended so that the remote unit may be positioned within the outdoor area and the local unit may be positioned within the indoor area. The saddle air conditioner may then be lowered so that the bridge contacts the bottom rail of the windowsill.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Heinzmann/Proctor to include the above limitations as suggested by Cur to give customers full access to the window without obstruction and allowing for a simple and easy installation as indicated in Column 2 lines 1-5 of Cur.


 The method of claim 16, Heinzmann further teaches further controlling a steerable antenna module to point at least one antenna toward the aggregation node. ([0080], discloses when the subscriber station is within range of two or more base stations (aggregation nodes), the subscriber station can steer its antenna towards the most desirable signal available from one of the base stations. [0019] and [0079]-[0080], further discloses tranception (transmitting and receiving) from one or more base stations)

Regarding Claim 19, Heinzmann/Proctor/Cur teaches the method of claim 16, wherein Proctor further teaches the high frequency signals are located in a spectral band of 30 GHz to 60 GHz. ([0004] and [0021], further discloses a base station operated by a service provider of an 802.16 based system that communicates with the subscriber terminal, in which 802.16 is typically operated in the 2.3-2.4 GHz licensed band, but can support transmission frequencies up to 66 GHz (i.e. in a spectral band of 30 GHz to 60 GHz))). Examiner maintains same motivation to combine as indicated in Claim 16 above.







Claims 20-21, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinzmann/Proctor/Cur and in view of US Patent No. 2013/0230325 A1 to Chow et al. (hereinafter “Chow”).

Regarding Claim 20, Heinzmann/Proctor/Cur teaches The subscriber node of claim 1, wherein Heinzmann/Proctor/Cur does not explicitly teach the outdoor unit downconverts received high frequency signals from the aggregation nodes for transfer through the bridge unit to the indoor unit and upconverts intermediate frequency signals received through the bridge unit from the indoor unit for transmission to the aggregation nodes. 
However, in a similar field of endeavor, Chow, Figures 3 and 4 and [0037]-[0040], discloses a subscriber module including a MM-Wave transceiver, such as a 60 GHz wireless transceiver. Figure 5 and [0041], discloses subscriber hardware including frequency up-converter and frequency down-converter to convert uplink and downlink signals respectively.
Heinzmann further teaches in [0043], where the steerable antenna of the subscriber station can be designed to operate in any frequency range as desired.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Heinzmann/Proctor/Cur to include the above limitations as suggested by Chow, since EHF signals are high bandwidth signals that performs well over distances under two km where line of sight transmission is available as indicated in [0039] of Chow.

The method of claim 16, further comprising:
Heinzmann/Proctor/Cur does not explicitly teach the outdoor unit downconverting received high frequency signals from the aggregation nodes for transfer through the bridge unit to the indoor unit; and the outdoor unit upconverting intermediate frequency signals received through the bridge unit from the indoor unit for transmission to the aggregation nodes. 
However, in a similar field of endeavor, Chow, Figures 3 and 4 and [0037]-[0040], discloses a subscriber module including a MM-Wave transceiver, such as a 60 GHz wireless transceiver. Figure 5 and [0041], discloses subscriber hardware including frequency up-converter and frequency down-converter to convert uplink and downlink signals respectively.
Heinzmann further teaches in [0043], where the steerable antenna of the subscriber station can be designed to operate in any frequency range as desired.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Heinzmann/Proctor/Cur to include the above limitations as suggested by Chow, since EHF signals are high bandwidth signals that performs well over distances under two km where line of sight transmission is available as indicated in [0039] of Chow.




The subscriber node of claim 1, wherein Heinzmann/Proctor/Cur does not explicitly teach the antenna module includes a transmit antenna for transmitting high frequency signals in the spectral band of 10 GHz to 300 GHz in a horizontal polarization and a vertical polarization and a receive antenna for receiving high frequency signals in the spectral band of 10 GHz to 300 GHz in a horizontal polarization and a vertical polarization
However, in a similar field of endeavor, Chow, Figure 3 and 4 discloses a subscriber module including a MM-Wave transceiver, such as a 60 GHz wireless transceiver. [0034], further discloses communication between the subscriber unit and the ONU using extremely high frequency wireless signals (EHF), that range from 30 GHz to 300 GHz.  [0048], further discloses techniques for reducing interference between ONUs and subscriber units, in which signals transmitted to and from antennas of the ONU and subscriber stations, can be transmitted with a particular horizontal or vertical polarization.
Heinzmann further teaches in [0043], where the steerable antenna of the subscriber station can be designed to operate in any frequency range as desired.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Heinzmann/Proctor/Cur to include the above limitations as suggested by Chow, in order to reducing interference within a wireless system as indicated in [0048] of Chow.


Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinzmann/Proctor/Cur and in view of US Patent No. 2014/0286463 A1 to Reingold et al. (hereinafter “Reingold”)
Regarding Claim 22, Heinzmann/Proctor/Cur teaches the subscriber node of claim 1, wherein Heinzmann/Proctor/Cur does not explicitly teach the indoor unit includes a modem module that includes a radio chipset that generates several transmit multispatial stream signals and decodes several received multi-spatial stream signals.
However, in a similar field of endeavor, Reingold discloses in Figures 2 and 3 and [0021], [0025]-[0026], a MIMO communication device that implements spatial multiplexing to simultaneously transmit the two independent streams respectively encoded by data encoders over the channel.  A first mixer of the transceiver is specifically configured to frequency up-convert the precoded signal provided by the MIMO precoder 210-1 to an intermediate frequency (IF) by mixing it with a local oscillator signal provided by the local oscillator 222-1. In one embodiment, the frequency of the local oscillator signal provided by the local oscillator 222-1 can be adjusted over some range to position the precoded signal at a desired IF. After the precoded signal has been frequency up-converted to the desired IF, the second mixer 214-1 mixes the IF signal with a local oscillator signal provided by the local oscillator 224-1 to frequency up-convert the IF signal to a higher frequency for transmission over the channel 204. [0032] further discloses decoding of received down-converted signals by the MIMO communication device.
.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinzmann/Proctor/Cur and in view of US Patent No. 5,539,337 B1 to Eguchi (hereinafter “Euguchi”)
Regarding Claim 27, Heinzmann/Proctor/Cur teaches the subscriber node of claim 4, wherein Heinzmann/Proctor/Cur does not explicitly teach the motor unit includes a 2-axis pan-tilt mount that is controlled by one or more motors that rotate the antennas around vertical axis and tip antennas around horizontal axis.
However, in a similar field of endeavor, Eguchi discloses in Figures 3 and 4 and Column 9 lines 8-55, a structure of a stabilized antenna system.  The array antenna rotates around a Y axis 150 (vertical axis), and an X1 axis 160 (horizontal axis), where the X1 axis and the Y Axis are mechanically steered via an X1 axis motor and a Y axis motor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Heinzmann/Proctor/Cur to include the above limitations as suggested by Eguchi, to provide a stabilized antenna system, in which mechanical and electronic axes are used to assure reliable satellite tracking and stabilization, thereby making the system less expensive and easy to maintain as indicated in Column 4 lines 5-10 of Eguchi.
Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 is further objected to based upon dependence on claim 23.



(2) Response to Argument
A. Claims 1-5, 7, 9-14,16-17 and 19 are patentable under 35 U.S.C. 103 over Heinzmann in view of Proctor and Cur.

Claims 1, 14, and 16
Regarding Independent claims 1 and 16, Appellant argues on Page 5 of the appeal brief:
It is submitted that there is no motivation to combine Heinzmann’s teaching of a subscriber base station and Proctor with Cur’s air conditioning mounting in the manner proposed in the FOA.
Specifically, one skilled in the art would not have looked to Cur’s art of a split air treatment appliance for guidance on the details of a subscriber node for fixed wireless access network.
This is particularly true in view of Proctor’s teaching that “wo special configuration will he required for the set-up of the indoor repeated’ (Proctor: para. [0039]). In other words, Proctor is not at all concerned about providing unobstructing access to the window, because Proctor’s indoor repeater can simply be set up anywhere inside, and "the residential customer could likely orient the indoor antenna to a. particular liking without assistance'1' (Proctor: para. [0039]).
In other words, combining Cur’s window mounting configuration with Proctor’s indoor repeater would unnecessarily complicate a simple set-up envisioned by Proctor. One skilled in the art, after reading Heinz and Proctor, would not have found it obvious to combine with Cur. Specifically, the window7 mounting feature is relevant only to Cur’s window air conditioning unit, but not to Heinz or Proctor’s subscriber units.
Examiner respectfully disagrees. As indicated in the advisory action filed on 08/18/2020 and the final rejection filed on 03/06/2020, the majority of the claim language is taught by the combination of Heinzmann and Proctor.  
Specifically, the primary art, Heinzmann, teaches receiving a wireless signal via a steerable antenna outside in an outdoor portion through a wired cable, to be forwarded 
Secondary art, Proctor, is further introduced to teach the deficiencies of Heinzmann, such as the concept of an outdoor antenna that receives high-frequency signals and sends them to an indoor repeater (i.e. through a window or external wall) via a wired cable, in which the indoor repeater is then able to send the received signals wirelessly to terminals inside the subscriber premises. (see Figures 1 and 2 and [0019]-[0021]). 
The claim further recites “a bridge unit configured to mechanically support the outdoor unit and the indoor unit through a window under a rail of a sash of the window, the indoor unit and the outdoor unit communicating via the bridge unit.”
As disclosed in Proctor, [0020], further discloses “It will also be appreciated that in some embodiments the antennas 120 and 130 may be directional antennae and may also be integrated into a single package with repeater circuitry associated with the repeater 110 such that, for example, one side of the package can be directed in one direction such as toward a base station and the other side of the package or enclosure can be directed in another direction such as toward a subscriber or the like.”  Examiner notes that such an embodiment in which the indoor and outdoor portion may be a single package, as well as functionality of the indoor and outdoor portions in which signals received from an outdoor antenna can be sent to the indoor portion through a window describe all the functions of the “bridge unit” allowing for communication between the 
As indicated in the previous office action. Examiner notes that the Cur reference, which teaches the concept of a saddle air conditioner, is used to illustrate that an outdoor portion may communicate with an indoor portion via a bridging unit through a window, underneath a window sash, and on top of a window sill. Examiner notes that Cur is introduced to teach the deficiencies of Heinzmann and Proctor, who teach an indoor portion and outdoor portion that communicate through a window via a coaxial cable, but where Heinzmann and Proctor does not teach the bridging concept to mechanically support the indoor and outdoor portion. Examiner notes that the motivation to combine would be as described in the previous office action, in which a saddle type implementation allow for customers to have full access to the window without obstruction and allowing for simple and easy installation (as compared to running a coaxial cable through the wall).
Examiner respectfully disagrees that Cur’s window mounting configuration does not “unneccesarily complicate” the setup of Proctor.  Proctor, as indicated above, allows for different embodiments in which the indoor and outdoor portions of the repeating system may be separated, with the indoor portion operating internal of a wall or window, and the outdoor portion operating external of the wall or window, but also describes an embodiment in which the indoor and outdoor portion may be integrated into a single package.  Such a single package would imply a mechanical structure that holds both , would be an obvious variation of the single package of the indoor and outdoor portions as described by Proctor.  Furthermore, placing such a single package underneath a windowsill can be easily performed by anyone of ordinary skill in the art, as illustrated by Cur.
Appellant further argues on Page 7 of the appeal brief:
The suggested combination of Heinzmann’s external antenna for wireless local loop system and Proctor’s repeater station, with Cur’s hybrid window/split air treatment appliance, as suggested in the FOA, is one of impermissible hindsight.
Thus, claim 1 is patentable over the combined references for failure to establish a prima facie case of obviousness. Since independent claims 14 and 16 include features substantially similarly to those of claim 1, the rejections of these claims are also flawed for the same reason as for claim 1.
Examiner respectfully disagrees. In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 As indicated in the response to arguments above, the examiner only introduces Cur to teach the concept that a single integrated device may be placed inside a window 
Examiner notes that the response to Appellant’s arguments for claim 1 are also applicable to Claims 14 and 16, since Claims 14 and 16 recite similar features as indicated in Claim 1.  Similarly, Claims 2-5, 7, 9-13, 17, and 19 are dependent claims of claims 1, 14, and 16, and are alleged to be patentable for the same reasons as claims 1, 14, and 16.  As such, the examiner maintains the rejections for dependent claims 2-5, 7, 9-13, 17 and 19 for the same reasons as provided for Claims 1, 14, and 16.

Regarding Claims 10 and 11, Appellant argues on Pages 7-8 of the appeal brief:
It is submitted, however, that a single repeater unit coupled to one indoor antenna is not equivalent to the features of a local wireless module or a wireless local area network. In rejecting claim 1, the FOA stated the repeater station as being equivalent to a subscriber node (FOA, page 9). With this interpretation in mind, it is submitted that the FOA fails to show which other components in 
Examiner respectfully disagrees.  As described in the final office action, Figures 1, 2, [0019] and [0021], discloses a subscriber terminal communicates with the repeater through a wireless connection.    [0022], further discloses that although the figures illustrates only a single base station and a single subscriber terminal, multiple subscribers and/or base stations can be included.  Examiner notes that the repeater being able to communicate wirelessly with multiple subscriber terminals is indicative of a local wireless module performing local wireless access within the repeater. [0009] of Proctor, further discloses the concepts of WLAN.

B. Claims 20-21 and 26 are patentable under 35 U.S.C. 103 over Heinzmann, Proctor and Cur, and in view of Chow.
Regarding Claims 20, 21, and 26, Appellant argues on Page 9 of the appeal brief:
It is further submitted that the combination of Heinzmann, Proctor and Cur with Chow’s frequency conversion features, as suggested on pages 23-25 of the FOA, is also flawed.
Proctor’s teaching is directed to a “non-frequency translating repeater for use in a. time division duplex radio protocol communications system” (Proctor: Abstract; para. [0021]). In other words, Proctor’s repeater station is designed specifically not to perform any frequency conversions.
To arbitrarily modify Proctor’s non-frequency translating repeater (or subscriber node) to perform frequency conversions, as suggested in the FOA, would have rendered Proctor’s repeater station unsuitable for its intended purpose.
Examiner respectfully disagrees.  While Proctor may disclose a repeater station designed not to perform frequency conversions, examiner notes that such a feature is not relied upon in the previous office action.  For example, Examiner notes that the final office action (see Page 10-11) describes the secondary art, Proctor, used to teach the concepts of a repeater station that is able to perform local wireless access with subscriber terminals instead of wired communication as described by Heinzmann.  Furthermore, Proctor is used to describe the concept of the indoor repeater circuitry and the outdoor antenna all enclosed in a single package and mountable within a window.  Furthermore, Proctor is used to show that transmissions can be performed in higher frequency bands, such as 66 Ghz.  Examiner notes that none of these concepts and features as recited by Proctor, are not limited to non-frequency translating operations, and can easily be applicable to any frequency translating operations. Since Examiner does not rely on the non-frequency translating operations, there would be no conflict in 
Appellant further argues on Page 9 of the appeal brief:
Furthermore, although Chow teaches optical network units (ONUs) having various electrical circuitries for frequency conversions, it does not teach that the antennas in these ONUs are configured for communicating high frequency signals with any aggregation nodes, as recited in claims 20-21 and 26.
The absence for such teaching in Chow is understandable - simply because Chow’s ONUs are designed to communicate with a central office via fiber network, i.e., using optical signals, instead of high frequency electrical signals.
Since Chow’s frequency conversion circuitries are directed towards communications only between ONUs and respective subscriber units, but not with any aggregation nodes, Chow does not teach the specific features relating to the outdoor unit downconverting high frequency signals received from aggregation nodes, and upconverting intermediate frequency signals from the indoor unit for transmission to the aggregation nodes.
Examiner respectfully disagrees.  Examiner believes that there is some confusion on the mappings of claim features to the prior art. As indicated in Page 26 of the previous final office action, ONUs are analogous to the aggregation nodes (which are interpreted to be  base station like devices), and the subscriber units are analogous to the subscriber module with the indoor and outdoor portion. The claims recite an outdoor unit that receives high frequency signals from aggregation nodes and transfers the received signals to the indoor unit. As described in the final office action, Chow discloses the subscriber module (subscriber node comprising the indoor and outdoor unit) includes a MM-wave transceiver such as a 60 GHz transceiver including frequency up-converter and frequency down-converter to convert uplink and downlink signals between the in-home network devices (i.e. subscriber terminals) and the ONU (the aggregation Node). In fact, Figures 3 and 4 of Chow, illustrates subscriber module 34, comprising a high frequency 

C. Claims 22-23 are patentable under 35 U.S.C. 103 over Heinzmann, Proctor and Cur, and in view of Reingold.
Regarding Claim 22, Appellant argues on Page 11 of the appeal brief:
For example, although Reingold teaches local oscillators 222-1 and 224-1 for upconverting a pre-coded signal to an intermediate frequency (IF) signal for transmission by antenna 216-1, there is no teaching that this corresponds to any indoor or outdoor unit as provided in claims 22-23.
There is also no teaching that this unit in Reingold with local oscillators 222-1 and 224-1 provides features for downconversion, as required In the claimed invention.
Examiner respectfully disagrees.  As indicated in the independent parent claims, the features of the outdoor and indoor unit are taught by the combination of Heinzmann, Proctor, and Cur. Specifically, both Heinzmann and Proctor disclose an outdoor portion comprising an antenna for receiving radio signals from a base station, and forwarding the signals to an indoor portion, in which the signals are received, and forwarded to connected subscriber terminals.  Examiner notes that the same system is capable of bi-directional communication, in which signals from terminals attached to the indoor portion are sent to the outdoor portion for transmission to a base station.  Furthermore, Proctor discloses a single integrated package that comprises the indoor and outdoor portions.  As such, any functionality of a module within the system could be designed to be made separate or integral to the indoor and outdoor portions. 
Examiner notes that there are no features of down conversion described in Claim 22.
Regarding Claim 22, Appellant further argues on Page 11 of the appeal brief:
not equivalent to any multi spatial stream signals, as required in claims 22-23. Instead, the spatial multiplexing in Reingold takes place at antennas 206-1 and 216-2 over channel 204, i.e., after the respective pairs of frequency mixers 212-1 and 214-1, and 212-2 and 214-2 (Reingold: Fig. 2 and para. [0024]-[0025]).
Examiner respectfully disagrees.  The claim limitations recite that a modem module generates several transmit multispatial stream signals.  As described in [0021] of Reingold, the MIMO precoders 210-1 and 210-2 implement spatial multiplexing to simultaneously transmit the two independent data streams respectively by data encoders 208-1 and 208-2.  Examiner notes that the act of the MIMO pre-coders performing spatial multiplexing produces MIMO signals that has been spatially multiplexed, or “multi spatial stream signals”. 
Examiner notes that the arguments for claim 23 are not applicable, as the rejection for claim 23 has been withdrawn.


D. Claim 25 is patentable under 35 U.S.C. 103 over Heinzmann, Proctor, Cur and Reingold, and in view of Wojnowski.
Examiner notes that the arguments for claim 25 are not applicable, as the rejection for claim 25 has been withdrawn.

E. Claim 27 is patentable under 35 U.S.C. 103 over Heinzmann, Proctor, Car, and in view of Eguchi.
Regarding Claim 27, Appellant further argues on Pages 13-14 of the appeal brief:
As discussed above, the FOA failed to establish a prima facie case of obviousness against claim 1, due to its flawed combination of Heinzmann, Proctor and Cur.
Since there is no showing that Eguchi cures the defect as pertaining to the combination of Heinzmann, Proctor and Cur, claim 1 is also patentable over the combined teaching of Heinzmann, Proctor, Cur and Eguchi,
Therefore, claim 27 is also patentable under 35 U.S.C. 103 for at least the same reasons discussed above for claim 1.
Examiner respectfully disagrees. Regarding Claim 27, which is dependent on Claim 1, Appellant argues that the claim is patentable based on claim 1.  Since Appellant has not provided any additional arguments, the same response to arguments for Claim 1 is also applied to Claim 27.
F. Claim 24, in its dependent form, is patentable under 35 U.S.C. 103.
Claim 24 was previously objected to as being dependent upon a rejected base claim.


Respectfully submitted,
/JENKEY VAN/Primary Examiner, Art Unit 2477     
                                                                                                                                                                                                   
Conferees:
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        
/AYAZ R SHEIKH/
Supervisory Patent Examiner, Art Unit 2476                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.